721 N.W.2d 214 (2006)
Roger E. COLE, Personal Representative of the Estate of Laura Kinney, Deceased, Plaintiff-Appellee,
v.
William KEATING, M.D., Defendant-Appellant, and
Hillsdale Community Health Center, Defendant.
Docket No. 131275. COA No. 268688.
Supreme Court of Michigan.
September 26, 2006.
On order of the Court, the application for leave to appeal the April 18, 2006 order of the Court of Appeals is considered and, it appearing to this Court that the case of Washington v. Sinai Hospital of Greater Detroit (Docket No. 130641) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.